 

Exhibit 10.1

 

PLAN OF LIQUIDATION AND DISSOLUTION

 

This Plan of Liquidation and Dissolution (the “Plan”), dated as of December 31,
2018, is entered into by and between ICON ECI Fund Sixteen, a Delaware statutory
trust (the “Company”), and ICON MT 16, LLC, a Delaware limited liability company
(the “Managing Owner”), and is intended to accomplish the complete liquidation
and dissolution of the Company in accordance with applicable provisions of the
Delaware Statutory Trust Act.

 

RECITALS

 

WHEREAS, the Company and the Managing Owner, among others, are parties to a
Fourth Amended and Restated Trust Agreement, dated as of May 25, 2017 (the
“Agreement”); and

 

WHEREAS, the Managing Owner has determined that it is in the best interest of
the Company to complete the liquidation and dissolution of the Company pursuant
to the adoption of this Plan; and

 

WHEREAS, in furtherance hereof, the Managing Owner shall (i) place all of the
Company’s assets and liabilities, including any cash, in a liquidating trust
(the “Liquidating Trust”), with ICON Capital, LLC as its managing trustee (the
“Managing Trustee”), for the benefit of the holders of Class A and Class I
shares of the Company (collectively, the “Shareholders”); and (ii) cause the
Liquidating Trust, pursuant to the terms of a Liquidating Trust Agreement (the
“Liquidating Trust Agreement”) by and among the Company, the Managing Trustee,
and NRAI Services, LLC, as resident trustee (the “Resident Trustee” and, with
the Managing Trustee, the “Trustees”), of even date herewith and attached as
Exhibit A hereto, to distribute all of the net cash proceeds from the sale of
assets of the Liquidating Trust and cash, less reserves for any contingent
liabilities, to the beneficiaries of the Liquidating Trust; and

 

WHEREAS, pursuant to the terms of the Liquidating Trust Agreement, the
Shareholders of the Company shall receive, in exchange for their respective
Class A and/or Class I shares, a pro rata Class A and/or Class I beneficial
interest in the Liquidating Trust, as applicable; and

 

WHEREAS, in furtherance of the liquidation and dissolution of the Company as
described herein, the Managing Owner has adopted and approved this Plan.

 

NOW THEREFORE, the Managing Owner authorizes the following on behalf of the
Company:

 

1.       The Company shall enter into, execute and deliver the Liquidating Trust
Agreement with the Trustees.

 

 

 

 

2.       The Company shall enter into, execute and deliver to the Managing
Trustee a Bill of Sale, Assignment, Acceptance and Assumption Agreement, which
is attached hereto as Exhibit B (the “Bill of Sale”), which, together with
related transfer instruments, shall transfer and assign to the Managing Trustee,
on behalf of the Liquidating Trust, all right, title, interest in and to, and
liabilities and obligations related to, all assets, including, but not limited
to, any cash reserves and any other assets and liabilities held by the Company
as of the date of such Bill of Sale. The assets in the Liquidating Trust shall
be reserved, liquidated or distributed by the Managing Trustee in accordance
with the terms of the Liquidating Trust Agreement.

 

3.       The Company shall continue to indemnify the Managing Owner and its
officers, directors, managers, members, employees and agents in accordance with
the Company’s Certificate of Trust, the Agreement and any contractual
arrangements, for actions taken in connection with this Plan. The Managing Owner
is authorized to obtain and maintain insurance as may be necessary, appropriate
or advisable to cover the Company’s obligations hereunder.

 

4.       If for any reason the Managing Owner determines that such action would
be in the best interests of the Company, it may amend or modify the Plan and the
actions contemplated hereunder without any further action or approval from the
Shareholders.

 

5.       The Managing Owner shall cause the Company to file with the Secretary
of State of the State of Delaware a Certificate of Cancellation, which cancels
the Company’s Certificate of Trust.

 

6.       The Managing Owner shall take any and all other actions deemed
required, necessary or desirable to complete the liquidation and dissolution of
the Company, including, but not limited to, the execution and delivery of any
and all agreements, certificates, instruments or other documents deemed
required, necessary or desirable in connection therewith.

 

[The remainder of this page is left intentionally blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first set forth above.

 

ICON ECI FUND SIXTEEN             By: ICON MT 16, LLC     its Managing Owner    
        By: /s/ Michael A. Reisner       Name:  Michael A. Reisner      
Title:  Co-Chief Executive Officer and Co-President           ICON MT 16, LLC  
          By: /s/ Michael A. Reisner       Name:  Michael A. Reisner      
Title:  Co-Chief Executive Officer and Co-President  

 

 

 

 

EXHIBIT A

Liquidating Trust Agreement

 

 

 

 

EXHIBIT B

Bill of Sale, Assignment, Acceptance and Assumption Agreement

 

 

 